In re: Raful Neal, Jr., applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 220 So.2d 751.
*291Writ refused. On the facts found by the Court of Appeal there appears no error of law in its judgment.
FOURNET, C. J.,
is of the opinion that the facts of this case from which the court of appeal based its conclusion the plaintiff was contributorily negligent does not support that conclusion and therefore the judgment of the District Judge should have been- affirmed: